Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the amendment filed on 11/24/2020.  Claims 22-27 are newly added and claims 1-27 are pending and have been considered below.

3.	Objections to Claims 7, 14, and 21 are moot pursuant to amendments.

4.	The rejections of claims 1-6, 8-13, 15-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are moot pursuant to amendments.

Objection
5.	Claims 1, 8, and 15 are objected to because of the following informalities:  “displaying a first application…wherein the first application user interface: …” claim 1, line 10; claim 8, line 4; and claim 15, line 3, respectively. After “user interface” there must be “includes or comprises” Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claims 7, 14 and 21  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 7, 14 and 21 recites the limitation "the first set of user interfaces, the second set of user interfaces, and the third set of user interfaces" in line 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 1-3, 5-10, 12-17, 19-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al. (US 2014/0139637) in view of Davydov et al. (US 2012/0050185) and further in view of Cassidy (US 2012/0089951).

Claim 1. Mistry discloses an electronic device, comprising: a display; a rotatable input mechanism; a touch-sensitive surface; one or more processors; memory; and one or more 
Mistry does not explicitly disclose
displaying a first application user interface that corresponds to a first application, wherein the first application user interface:
in accordance with a determination that a music application is currently playing an audio file, includes an affordance at a location in the first application user interface, wherein the affordance indicates that the music application is currently playing audio; and
in accordance with a determination that the music application is not currently playing the audio file, does not include the affordance;
 while the affordance is included in the first application user interface that corresponds to the first application, receiving a first user input that corresponds to a selection of the affordance; and
in response to receiving the first user input, ceasing display of the first application user interface and displaying an audio playback user interface that corresponds to the music application, wherein the music application is different from the first application.
However, Davydov discloses
displaying a first application user interface that corresponds to a first application, wherein the first application user interface ([0180], fig. 5a):
in accordance with a determination that a music application is currently playing an audio file, includes an affordance at a location in the first application user interface, wherein the affordance indicates that the music application is currently playing audio ([0181]); and
the device launches the music player application (if the application is not already running)) ([0181]) [wherein Now Playing will not be displayed if the music player is not running];
 while the affordance is included in the first application user interface that corresponds to the first application, receiving a first user input that corresponds to a selection of the affordance (detecting a gesture on Now Playing shortcut icon) ([0181]); and
in response to receiving the first user input, ceasing display of the first application user interface and displaying an audio playback user interface that corresponds to the music application, wherein the music application is different from the first application (In response to detecting a gesture on Now Playing shortcut icon 5004 (e.g., finger tap gesture 5005), the device launches the music player application (if the application is not already running) and displays a user interface screen in the music application (e.g., FIG. 5B)) ([0181]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Mistry. One would have been motivated to do so in order to lighten a significant cognitive burden on a user.

Claim 2. Mistry and Davydov discloses the electronic device of claim 1, the one or more programs further including instructions for:
while displaying the audio playback user interface receiving a second user input ([0187]);
in response to receiving the second user input, displaying a first user interface of a first set of user interfaces and ceasing to display the audio playback user interface ([0187]);

in response to receiving the third user input, ceasing display of the first user interface of the first set of user interfaces and displaying a second user interface of the first set of user interfaces, the second user interface of the first set of user interfaces comprising a selection affordance (In response to detecting a gesture on Podcasts shortcut icon 5008 (e.g., finger tap gesture 5007), the device launches the music player application (if the application is not already running) and displays a Podcasts user interface screen in the music application (e.g., FIG. 5L)) ([0181]). One would have been motivated to do so in order to lighten a significant cognitive burden on a user.

Claim 3. Mistry and Davydov disclose the electronic device of claim 2, Davydov further discloses the one or more programs further including instructions for: receiving a plurality of directional user inputs, wherein the plurality of directional user inputs comprises: a plurality of user inputs representing directional swipes in the first direction; and a plurality of user inputs representing directional swipes in the second direction; and in response to receiving a final user input of the plurality of directional user inputs, displaying the audio playback user interface ([0193]-[0194). One would have been motivated to do so in order to lighten a significant cognitive burden on a user.

Claim 5. Mistry and Davydov disclose the electronic device of claim 4, Davydov further discloses the one or more programs further including instructions for: receiving a fourth user 

Claim 6. Mistry and Davydov disclose the electronic device of claim 5, Davydov further discloses the one or more programs further including instructions for: receiving a fifth user input associated with the selection affordance of the second user interface of the second set of user interfaces; and in response to receiving the fifth user input, ceasing display of the second user interface of the second set of user interfaces and displaying the audio playback user interface, wherein the audio playback user interface is updated based on the selection affordance associated with the fifth user input ([0227]-[0229]). One would have been motivated to do so in order to lighten a significant cognitive burden on a user.

Claim 7. Mistry Davydov Cassidy disclose the electronic device of claim 1, Davydov further discloses wherein the first set of user interfaces, the second set of user interfaces, and the third set of user interfaces are selected from the group comprising: a playlist set of user interfaces, an artist set of user interfaces, and a song set of user interfaces; wherein the playlist set of user interfaces comprises: a playlist user interface, and a list of songs associated with a playlist of the playlist user interface; wherein the artist set of user interfaces comprises: an artist user interface, a list of albums associated with an artist of the artist user interface, and a list of songs associated with an album of the list of albums; and wherein the songs set of user interfaces comprises: a 

Claims 8-10, 12-17 and 19-21 represent the medium and method of claims 1-3 and 5-7 and are rejected along the same rationale.

Claim 22. Mistry and Davydov disclose the electronic device of claim 1, Davydov further discloses the one or more programs further including instructions for: receiving a sixth user input; and in response to receiving the sixth user input, displaying a second user interface that corresponds to a second application that is different from the first application, the second user interface including: in accordance with a determination that the music application is currently playing the audio file, the affordance at a location in the second user interface ([0227]). One would have been motivated to do so in order to lighten a significant cognitive burden on a user.

Claims 24 and 26 represent the medium and method of claim 22 and are rejected along the same rationale.

Claim 23. Mistry and Davydov disclose the electronic device of claim 1, Davydov further discloses wherein the affordance is displayed at the top of the first user interface (fig. 5). One would have been motivated to do so in order to lighten a significant cognitive burden on a user.

Claims 25 and 27 represent the medium and method of claim 23 and are rejected along the same rationale.

10.	Claim(s) 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mistry et al. (US 2014/0139637) in view of Davydov et al. (US 2012/0050185) and further in view of Cassidy (US 2012/0089951).

Claim 4. Mistry and Davydov disclose the electronic device of claim 3, but fail to explicitly disclose the one or more programs further including instructions for: in response to receiving one of the plurality of directional user inputs, displaying a first user interface of a second set of user interfaces, the first user interface of the second set of user interfaces comprising a selection affordance.
However, Cassidy discloses the one or more programs further including instructions for: in response to receiving one of the plurality of directional user inputs, displaying a first user interface of a second set of user interfaces, the first user interface of the second set of user interfaces comprising a selection affordance ([0049]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature in Mistry. One would have been motivated to do so in order to allow user an easy navigation without having to sequentially step forward or backward through intervening level of user interfaces.

Claims 11 and 18 represent the medium and method of claim 4 and are rejected along the same rationale.

Response to Arguments


Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171